In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-108 CV

____________________


GEORGIA BLACK, Appellant


V.


CHRISTUS ST. ELIZABETH HOSPITAL OF BEAUMONT, TEXAS,

SHUNGMAN KIRBY LEE, and ERIC ADAM MARK, Appellees




On Appeal from the 136th District Court 
Jefferson County, Texas

Trial Cause No. A-179,827




MEMORANDUM OPINION
	The brief of the appellant, Georgia Black, was due on May 14, 2008, but has not been
filed.  On June 6, 2008, we notified the parties that the appeal would be submitted without
briefs unless we received either the brief and a motion for extension of time within ten days. 
On June 2, 2008, appellee, Shungman Kurt Lee, filed a motion to dismiss the appeal. (1)  Lee
contends the appellant filed her notice of appeal three days after the deadline, and in the
alternative contends the appeal should be dismissed because the appellant failed to prosecute
her appeal.  The appellant did not respond to the Lee's motion or request additional time to
file her brief.  
	The appellant filed notice of appeal within fifteen days after the deadline for filing
notice of appeal.  See Tex. R. App. P. 26.3.  Although the appellant perfected an appeal
within the period of time permitted for an extension, she failed to timely file a brief or to
provide a satisfactory explanation for her failure to timely file the brief.  Accordingly, we
grant appellee Lee's motion and dismiss the entire appeal for want of prosecution.  See Tex.
R. App. P. 38.8(a)(1), 42.3(b).  We deny appellee Lee's request for damages arising from
defending a frivolous appeal.  See Tex. R. App. P. 45.  Costs are assessed against the
appellant.  
	APPEAL DISMISSED.
                                                                          __________________________________
                                                                                             CHARLES KREGER
                                                                                                         Justice

Opinion Delivered June 26, 2008

Before Gaultney, Kreger, and Horton, JJ.
1. The plaintiff's petition incorrectly referred to Christus Health Southeast Texas d/b/a
Christus Hospital St. Elizabeth as "Christus St. Elizabeth Hospital of Beaumont, Texas," 
Shungman Kurt Lee as "Shungman Kirby Lee," and Eric Mark as "Eric Adam Mark."